DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a series of steps or acts to be performed but do not recite a statutory “process” under 35 USC 101 in that it is neither tied to a particular machine or apparatus, nor transforms underlying subject matter (such as an article or material) to a different state or thing.  
Method claim 1 recites steps which are not tied to a particular machine or apparatus.  For instance, newly added steps “determining, from the meeting thread, that a name of a user has been mentioned; determining whether the name of the user has been mentioned as a passive trigger or an active trigger; and notifying the user when the name of the user has been mentioned as an active trigger” may be performed manually by a person reading the meeting thread and sending a message or calling the mentioned user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud et al. (US 8675854 B2, “Michaud”) in view of Liu et al. (US 2014/0200888 A1, “Liu”), Quatrano (US 2014/0280602 A1) and Cox et al. (US 9548868 B2, “Cox”).
As to claims 1, 12, 17, Michaud discloses a method comprising: 
obtaining first text by speech-to-text conversion of speech of a first participant of a collaboration event (voice is received from participant 108A and converted to text by multi-modal conference unit 100 via a voice-to-text element 340; col. 10, lines 19-29; col. 21, lines 6-12, 45-54); 
receiving second text typed by a second participant of the collaboration event who is connected as a text-only participant to the collaboration event (text input is received from text-only participant 108C; Fig. 1, col. 10, lines 10-13, 30-31; col. 21, lines 12-13); 
generating, as the collaboration event is being conducted, a meeting thread in a message space of the collaboration event using the first text and the second text (Fig. 12, screen shot 1200 shows text version of participant contributions), wherein the first text is added to the meeting thread when the first text is obtained and the second text is added to the meeting 
providing the meeting thread for display on user devices associated at least with the first participant and the second participant (col. 12, lines 1-17).
Michaud differs from claims 1, 12, 17 in that it does not disclose: receiving an indication that a third participant of the collaboration event is presenting content, using a visual representation of the content being presented in the meeting thread, wherein the visual presentation of the content being presented is added to the meeting thread when the content is presented, and the visual representation of the content being presented includes a third indication that the content has been presented.
Liu teaches: receiving an indication that a third participant of the collaboration event is presenting content (conference server 130 receives content being shared by a presenter, e.g. slide presentation, video, etc. para. 0021), using a visual representation of the content being presented in the meeting thread (image generated by content detector 230 of shared content, para. 0021, 0024), wherein the visual presentation of the content being presented is added to the meeting thread when the content is presented (image of content is inserted in to the script at the relative time at which the images was generated, para. 0023), and the visual representation of the content being presented includes a third indication that the content has been presented (see Fig. 2E at time 3:06:30 with indication “USER 2 BEGAN SHARING PRESENTION”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud with the above teaching of Liu in order to allow 
Michaud in view of Liu differs from claims 1, 12, 17 in that it does not disclose: generating and adding a link to the content being presented.  Quatrano teaches a collaboration thread which provides a link to content, such as a slide presentation (para. 0043, 0064).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud in view of Liu with the above teaching of Quatrano in order to provide convenient access to presented content.
Michaud in view of Liu and Quatrano differs from claims 1, 12, 17 in that it does not disclose: determining, from the meeting thread, that a name of a user has been mentioned; determining whether the name of the user has been mentioned as a passive trigger or an active trigger; and notifying the user when the name of the user has been mentioned as an active trigger.
Cox teaches inviting a user whose name is mentioned during a meeting along with contextual information which indicates the user should be invited (e.g. “Bob” and “need to have”; col. 5, line 57 – col. 7, line 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud in view of Liu and Quatrano with the above teaching of Cox in order to conveniently invite a desired participant to an on-going meeting with minimum disruption, as taught by Cox (col. 3, lines 29-39; col. 4, line 66 – col. 5, line 6).
As to claims 2, 13, 18, Michaud in view of Liu, Quatrano and Cox discloses: wherein obtaining the first text comprises: 
receiving, from a user device associated with the first participant, speech of the first participant of the collaboration event (Michaud: voice contributions received from participant 108A via voice telephone device 110A; Liu: para. 0020); and 

As to claims 3, 14, Michaud in view of Liu, Quatrano and Cox discloses: wherein obtaining the first text comprises receiving the first text from a user device associated with the first participant of the collaboration event (Michaud: text input is received from participant 108C via text-only device 110C; col. 21, lines 12-13; col. 22, lines 21-35).
As to claim 4, Michaud in view of Liu, Quatrano and Cox discloses: 
converting the second text into speech data representing the second text (Michaud: text may be presented as synthetic speech; col. 22, lines 51-53); and 
providing, for audio output, the speech data representing the second text to a user device associated with the first participant (Michaud: col. 22, lines 46-60).
As to claim 6, Michaud in view of Liu, Quatrano and Cox discloses: wherein the first indication includes a first modality identifier icon that indicates that the first text has been converted from speech (Michaud: small telephone icon 1202A is displayed to indicate that the text originated as a voice interaction; col. 21, lines 51-54; Fig. 12) and the second indication includes a second modality identifier icon that indicates that the second text has been typed (Michaud: icon 1202C identifies this message as originating from text; col. 22, lines 43-45; Fig. 12).
As to claim 7, Michaud in view of Liu, Quatrano and Cox discloses: wherein the meeting thread includes first and second participant identifiers indicative, respectively, of the first and second participants (Michaud: Fig. 12, in screenshot 1200 of the discussion thread, note identifiers for participants Apple 108A and Corn 108B; Liu: Fig. 2E).
As to claims 9, 16, 19, Michaud in view of Liu, Quatrano and Cox discloses: wherein generating the meeting thread includes providing, in a spatial relation to the first text, a second visual representation of second content shared by the first participant (Michaud: pointing hand 
As to claims 10, 15, 20, Michaud in view of Liu, Quatrano and Cox discloses: wherein providing for display comprises providing the first text and the second text for display in a chronological order of occurrence (Michaud: Fig. 12; Liu: Fig. 2E).
As to claim 11, Michaud in view of Liu, Quatrano and Cox discloses: wherein the second participant is concurrently a text- only participant of the collaboration event and an audio/video participant of another collaboration event (Michaud: users can be participating in one or more conferences, col. 5, lines 30-33; in addition to voice and text conferencing, MMCU 100 can also provide video capabilities and allow users to synchronously interact with use of all three forms of communication, col. 6, lines 45-52).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Liu, Quatrano and Cox, and further in view of O’Sullivan et al. (US 9230546 B2, “O’Sullivan”).
Michaud in view of Liu, Quatrano and Cox differs from claim 5 in that it does not disclose: providing the second text for display by a user device associated with the first participant in a manner that overlays displayed content of the collaboration event with the second text.
O’Sullivan teaches displaying real-time conference transcription text in a pop-up window (col. 10, lines 27-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud in view of Liu, Quatrano and Cox with the above feature of O’Sullivan in order to clearly notify participants of conference content.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Liu, Quatrano and Cox, and further in view of Locascio et al. (US 2021/0166695 A1, “Locascio”).
Michaud in view of Liu, Quatrano and Cox differs from claim 8 in that it does not disclose: determining, based on the first text, that the second participant is identified in the first 
Locascio teaches sending a notification to a client device associated with a user whose name is detected as having been mentioned in a group-based audio/video connection (para. 0131-0134).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud in view of Liu with the above feature of Locascio so that a user can elect to join a conference whenever his/her name is mentioned, as taught by Locascio (para. 0035).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agrawal et al. (US 2010/0106504 A1) teach notified an identified person of a teleconference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652